DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regard to claim 1, the limitation “the interlock pin permits rotation of the lever being accommodated in a direction of the key receiving portion” is unclear.  It is unclear if the lever or the interlock pin is “being accommodated” and it is unclear how either the lever or interlock pin can be “accommodated in a direction”.  For the purposes of examination, this limitation is interpreted as “the interlock pin permits rotation of the lever by moving in a direction of the key receiving portion”.  In regard to claim 5, “the external force” on line 1 lacks antecedent basis.  For the purposes of examination, “the external force” on 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon [US 6,884,949].
In regard to claim 1, Yoon discloses [in Figs. 7-12] an apparatus for retracting and extending a main body [140] of a circuit breaker [Fig. 7], the apparatus comprising: a conveying module [10] for retracting or extending the main body [140] into or from a distribution box [120] of the circuit breaker; a lever module including a lever [52] selectively switching between a first state and a second state, wherein the lever module allows movement of the conveying module [10] when the lever [52] is in the first state, and disallows movement of the conveying module [10] when the lever [52] is in the second state; and an interlock module [46] configured to allow the lever [52] to switch to the first state only when a predetermined external input is applied to the interlock module [46], wherein the interlock module comprises: a key receiving portion [annotated below] into which a key [46e] is inserted to apply the predetermined external input by rotation of the key [46e]; and an interlock pin [46b], wherein when the predetermined 

    PNG
    media_image1.png
    297
    460
    media_image1.png
    Greyscale

In regard to claims 2-4, Yoon discloses [in Figs. 7-10] the apparatus of claim 1, wherein the conveying module [10] includes: a handle receiving portion [34] receiving a predetermined handle [25]; a conveying screw [23] configured to rotate together with rotation of the handle [25] inserted into the handle receiving portion [34]; and a conveying base [11] receiving the main body [140] thereon, wherein the conveying base [11] retracts or extends into or from the distribution box [120] as the conveying screw [23] rotates, wherein the lever module includes: an insert [44] configured to rotate by an external force applied to the lever [52]; and a slidable block [41] configured to switch between a movable state and a fixed state based on rotation of the insert [44], and wherein the lever module further includes a latch unit [45a] coupled to the insert [44] and rotating together with the rotation of the insert [44], wherein when the lever [52] is in the second state, the latch unit [45a] urges the slidable block [41] such that the slidable 
In regard to claim 5, Yoon discloses [in Figs. 7-10] the apparatus of claim 1, wherein when an external force is applied to the lever [52], the lever [52] rotates in one direction to switch to the first state, wherein when the external force is removed from the lever [52], the lever [52] returns to an original position thereof to switch to the second state.
In regard to claim 8, Yoon discloses [in Figs. 7-12] the apparatus of claim 1, wherein the interlock pin [46b] includes a supporter [46a] protruding from the interlock pin [46b], the interlock pin [46b] is disposed between the supporter [rear wall of 46a] and the lever [52], wherein the supporter [46a] is in contact with an adjacent wall [annotated above] of the circuit breaker.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the Yoon reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833